Title: To George Washington from Richard Bassett, 13 August 1793
From: Bassett, Richard
To: Washington, George



Dear Sir
Dover [Del.] Augt 13th 93.

Being informed of the recent Death of Coll Ballard the Surveyor of the Revenue for the Port of Baltimore.
I take the Liberty of renewing my Recommendation of my friend Mr Andrew Skinner Ennalls of the Town of Baltimore for that Office—having heretofore Sir had personal Conversation with you respecting the Merits and integriety of this Gentleman, it is Unnecessary for me to say any thing on that subject at Present, further than I think I may Venture to say, if his Application should Meet with your Approbation, he will prove himself in the Execution of the Office Worthy of the Appointment.
I beg you Sir to present my best respects to Mrs Washington & family. I have the Honor to be with Perfect Consideration and every Sentiment of respect Your Most Sincere Humbe Servt

Richard Bassett


